Opinion issued August 19, 2010













In The
Court of Appeals
For The
First District of Texas

____________

NO. 01-09-00912-CV
____________

COASTAL CAROLINA CLEAN POWER, L.L.C 
Appellant

V.

MSC CONTROLS AND INTEGRATION, INC. 
Appellee




On Appeal from 280th District Court
Harris County, Texas
Trial Court Cause No. 2009-06548



 
MEMORANDUM OPINION
           Appellant, Coastal Carolina Clean Power, L.L.C., brought this appeal
challenging the trial court’s judgment dismissing its suit against appellee, MSC
Controls and Integration, Inc.  No opinion has yet issued.  
          The parties have now notified this Court that they have reached an agreement
as to the proper disposition of appellant’s claim that is the subject of the appeal
pending in this Court.   The parties have filed an “Agreed Motion to Affirm Order”
in this Court, requesting that we issue an order or memorandum opinion affirming the
trial court’s judgment without regard to the merits and taxing costs and attorney’s fees
against the party incurring the same.  See Tex. R. App. P. 42.1(a)(2)(A).  
          We grant the agreed motion and affirm the judgment of the trial court without
reference to the merits and tax costs and attorney’s fees against the party incurring the
same.  See id.  We overrule all other pending motions as moot. We direct the Clerk
to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P. 18.1.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Bland and Sharp.